                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NO. 1:06-CR-00135-TH
v.                                                §
                                                  §
                                                  §
DERRICK DWAYNE FOSTER                             §
                                                  §

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the first allegation in the petition that he
       failed to follow a mandatory condition of release;

2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

3.     the Defendant should be sentenced to a term of 3 months’ imprisonment with 33 months
       of supervised release to follow. The court adopts the magistrate judge’s findings for the
       imposition of the special conditions of supervised release.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the magistrate judge’s report, consenting to

revocation of supervised release and imposition of the sentence recommended. The Defendant
also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ADOPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Derrick Dwayne

Foster’s supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.

       SIGNED this the 6 day of April, 2020.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
